DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 03/25/2020 and 06/05/2020 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0225245 A1 (hereinafter Gadkaree).
Regarding claims 1, 5, and 7-9, Gadkaree discloses an activated carbon having an average particle size (mean particle size) of less than 20 microns and a specific surface area greater than 1000 m2/g as recited in claims 1 and 8-9 (See 
Regarding claims 2-4, Gadkaree discloses that the activated carbon includes a total oxygen content as low as 0.5 wt% (See [0043]). Gadkaree discloses that the oxygen content can be reduce or remove from the activated carbon by washing and/or heat treatment (See [0040] and [0043]). The amount of oxygen content of Gadkaree is within the claimed ranges.    
Regarding claims 10-11, Gadkaree discloses that the activated carbon having a 50% pore distribution with a pore size (pore width) of 2 nm or less (See [0044]). 
Regarding claims 12 and 18, Gadkaree discloses an electric double layer capacitor and an ultracapacitor cell (an energy storage device) comprising of a positive electrode (cathode) and negative electrode (anode) containing the activated carbon (See [0047]-[0048] and [0061]). 
3 (F/cc) (See [0065]). The volumetric capacitance of Gadkaree is more than the claimed volumetric capacitance 45 F/cc. However, this result is of low reactivity of the activated carbon and low concentration of oxygen (impurity) (See [0065]). Thus, the capacitor of Gadkaree preforms better than the claimed energy storage device (capacitor) and fulfills the claimed volumetric capacitance.   
Regarding claims 14-15, Gadkaree discloses that the electric double layer capacitor (a symmetric electrochemical capacitor) further comprises an organic electrolyte (See [0048]).
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gadkaree (US 2015/0225245 A1) as applied to the above claims, and further in view of US 2005/0181941 A1 (hereinafter Sugo).
Gadkaree is relied upon as set forth above.  
With respect to claim 6, Gadkaree discloses a carbon precursor derived from a natural material including nut shells, wood, biomass, crop and plant (See [0032]), but does not disclose the plant is one of hemp or cannabis.   
In the same field of endeavor, Sugo discloses an activated carbon useful as electrode material for an electric double layer capacitor (See [0001]). Sugo discloses that the activated carbon can be derived from natural substances including coconut shells, wood, plants such as hemp (See [0031]).
Gadkaree is combined with Sugo because they both are drawn to an activated carbon useful as electrode material for an electric double layer capacitor. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a natural substance such as hemp as a carbon precursor in Gadkaree because such carbon precursor are known and used and the substitution of functional equivalent material (carbon precursor) would have provided predictable results. The burden is upon the applicant to prove otherwise. In re Fitzgerald, 205 USPQ 594.
Regarding claim 16, Gadkaree discloses a liquid electrolyte comprises 1.2 M tetraethylammonium tetrafluoroborate (TEMA-TFB) 
Regarding claim 13, in the alternative that Gadkaree is insufficient to anticipate the instant claim above, it would have nonetheless been obvious to the skilled artisan to produce the claimed energy storage device (capacitor), any minor modification necessary to meet the claimed limitations, such as a volumetric capacitance 45 F/cc would have been within the purview of the skilled artisan because Sugo discloses a capacitor having a capacity set to 30 F/cc or more (See [0087]).  
Regarding claim 19, Gadkaree does not discloses an electrode having a density of 0.94 g/cm3. However, Sugo discloses that the electrode density is preferably 0.80 g/cc or higher (0.80 g/cm3 or higher) in order to provide a less bulky surface area (See [0082]). Therefore, it would have been obvious for skilled artisan at the time the invention was filed to formula 3, i.e., 0.94 g/cm3, in order to provide a less bulky surface area as suggested by Sugo. 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gadkaree (US 2015/0225245 A1) as applied to the above claims, and further in view of US 2011/0223494 A1 (hereinafter Feaver).
Gadkaree is relied upon as set forth above.  
With respect to claims 17 and 20, Gadkaree discloses an electric double layer capacitor (energy storage device) comprises an anode electrode and a cathode electrode where the electrodes can be an admix of activated carbon with other additives such as binders and conductive metals including lead oxide, ruthenium oxide, nickel hydroxide or conductive polymer (See [0048] and [0060]). A cathode electrode comprises of conductive metals such as lead oxide or ruthenium oxide fulfill the claimed cathode is an oxide-based cathode. 
Gadkaree does not disclose the anode is a zinc-based anode.
However, Feaver discloses an electric double layer capacitor comprises a metal anode electrode comprises a carbon material (See [0255]) and a metal including zinc (See [0252] and [0256]) and a cathode comprises a carbon material and bi-functional catalyst (See [0251] and [0262]) where the bi-
It would have been obvious for a skilled artisan at the time the invention was filed to modify the electric double layer capacitor of Gadkaree to include an anode containing zinc metal as suggested by Feaver in order to provide increase energy density and active life as suggested by Feaver (See [0009] of Feaver).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761